Exhibit 10.5




COLLEGE TONIGHT, INC.

6380 Wilshire Blvd., Suite 1020

Los Angeles, CA 90048




As of June 18, 2007







Mr. Zachary Suchin

19621 Greenbriar Dr.

Tarzana, CA 91356




Re:

Employment




Dear Zach:




The following when signed by you and College Tonight, Inc. (“Company”) shall
constitute an agreement:




1.

Term




The term of this agreement shall commence June 18, 2007 and end June 30, 2010
(the "Term").




2.

Services:




(a)

During the Term, Company shall employ you and you shall render services
exclusively for Company.




(b)

You shall be based at Company’s office in the Los Angeles metro area and shall
travel to render your services, from time to time, at Company’s direction.




(c)

Your title shall be President and Chief Executive Officer and you shall render
such services customarily provided by a president and chief executive officer of
a corporation, as well as such other services reasonably required by Company
from time to time during the Term.




3.

Compensation




(a)

During the Term, Company shall pay you the sum of One Hundred Thousand Dollars
($100,000.00) per annum payable bi-weekly.




(b)

In addition to the salary provided for in 3.(a), above, you shall be eligible
during the Term to participate in any Company bonus plan developed for the
Company.




4.

Expenses




(a)  You will be reimbursed for all reasonable expenses incurred by you in
connection with the conduct of Company’s business upon presentation of evidence
of such expenditures, and in accordance with Company’s policies and procedures.
You will be provided additional perquisites, if any, as determined by the
Company.




(b)  Company shall reimburse you for up to $250.00 per month (the “Insurance
Benefit”) for medical/health insurance premiums paid by you to a recognized
health insurer (an “Insurer”). The Insurance Benefit maximum amount shall be
increased by ten percent (10%) for each year of the Term on a cumulative basis.
Payment of the Insurance Benefit shall be made within ten (10) days after
providing to Company evidence of such payment to the Insurer. Acceptable
evidence shall include a copy of the payment stub from the Insurer for the
applicable reimbursement sought by you. Other than as set forth in this
subparagraph 4(b), Company shall have no liability or obligation to provide
employer-provided health insurance to you during the Term. If the Company adopts
a health insurance benefit on behalf of its employees, Company shall provide
such benefit to you and you shall be required to accept such benefit if
reasonably comparable to the coverage provided by the Insurer.




5.

Termination of Employment




(a)

Death.  In the event of your death during the Term, your salary will be paid to
your designated beneficiary, and in the absence of such designation, to your
estate or other legal representatives, to the end of the month in which death
occurs.  Rights and benefits under employee benefit plans and programs of the
Company, including life insurance, will be determined in accordance with the
terms and conditions of such plans and programs.




(b)

Disability.  Subject to any disability plan the Company establishes, in the
event your employment terminates due to disability, you will be entitled to
compensation at the rate and pursuant to the rules and regulations established
by California State Disability Insurance.




(c)

Other.  Company shall be entitled to terminate this agreement at any time,
effective upon written notice to you, subject to the applicable provisions of
5.(c)(i) or 5.(c)(ii) below.   




(i)

Termination Other Than for Cause




In the event Company terminates your employment hereunder other than for cause,
you shall be entitled to continued payments equal in amount to your salary
payments provided for in 3.(a), above (hereinafter, “Post-Termination
Payments”), payable in the same manner as such compensation was paid prior to
termination, for the longer of the balance of the Term or one (1) year.




(ii)

Termination by the Company for Cause




(A)  In the event Company terminates your employment for

cause, there will be no Post-Termination Payments.




(B)  For purposes of this agreement “for cause” shall

 mean any of:




(I) gross default, gross misconduct, fraud,

embezzlement, or any substantial breach of any of the covenants herein;




(II)  the immoderate use of alcohol on a habitual

basis on the Company’s premises or while engaged in any business related
function or which adversely affects your ability to perform services hereunder;




(III)  the illegal use of narcotics or drugs on the

Company’s premises or while engaged in any business related function which
adversely affects your ability to perform services hereunder;




(IV)  absence from the business and affairs of the

Company for any unreasonable period of time, without leave; or




(V)  the willful or habitual disobedience or neglect

of any of the reasonable orders or directions of the Company’s Board of
Directors.




(iii)  After termination pursuant to 5.(c), you shall no longer be eligible to
participate in any Company-provided benefits, except that any vested rights you
may have had prior to such termination in any capital accumulation plans shall
be as set forth in such plans, nor shall you have any further obligations to
Company other than as specifically set forth in this Agreement.




(d)

Renewal




(i)  No later than ninety (90) days before the end of the Term, Company shall
notify you whether it will negotiate a renewal agreement (the “Renewal Notice”).




(ii)  If for any reason Company does not send the Renewal Notice, you shall have
no further liability or obligation to Company after the Term, except as set
forth in subparagraph 7 below, and shall have the right to seek other employment
during the then balance of the Term.




(iii)  In the event Company sends a Renewal Notice to you, and you elect to do
so, you and Company shall negotiate in good faith the terms and conditions that
may apply to such a renewal agreement.




(iv)  If no Renewal Notice is sent or you and Company are unable to successfully
conclude the negotiation specified in subparagraph 5(d)(iii) above, by the end
of the Term, Company shall pay you Post-Termination payments for a period of one
(1) year after the end of the Term in accordance with and subject to the
subparagraph 5(c)(i)(B) above.




6.

Non-Competition




During the Term, and in the event of any termination by the Company other than
for cause, then for so long as you receive Post-Termination Payments hereunder
you shall not render services for, serve as a director of or hold more than five
percent (5%) of the ownership of any other corporation, limited liability
company, partnership or other enterprise or venture, or any subsidiary,
affiliate or division of any of the foregoing, whose business is the operation
of a social networking website.




7.

Confidential Information




You acknowledge and agree that in connection with your services rendered
hereunder, you shall have access to confidential and proprietary information of
the Company, its affiliates and other third parties who have entrusted the
Company with such information (“Confidential Information”) and that you shall
maintain the Confidential Information in the strictest of confidence and shall
not use (except in furtherance of your services hereunder) or disclose any
Confidential Information, directly or indirectly, in whole or in part, to any
third person. Confidential Information shall include, the non public
information, trade secrets, ideas, formulae, technical data, financial
information, employee benefit plans, supplier, customer, and distributor
identities and arrangements, corporate practices, procedures and other data
owned or used by it, which, together with all photographs, copies,
reproductions, extractions, tracings, outlines, paraphrasing, bulletins,
memoranda, manuals, records, summaries, letters, books and notes in which the
same may be embodied, that is owned, used, obtained or maintained by the Company
or its affiliates which provides an advantage over competitors who do not know
or use Confidential Information. You shall have the right to disclose
Confidential Information in the proper conduct of the Company’s business; and to
your accountants or attorneys in the normal course of your financial and tax
planning, or to the extent necessary to comply with law or valid order of a
court or governmental agency of competent jurisdiction, in which event you shall
so notify Company as promptly as practicable (and, if possible, prior to making
any disclosure) and shall seek confidential treatment of such information.




Confidential Information shall not include (a) information which is in the
public domain from a source other than if it was received pursuant to this
Agreement; or (b) information approved for release by written authorization of
the Company; or (c) information which you rightfully acquire from a third party
having a right to disclose the same; or (d) information rightfully known to you
prior to receipt of the Confidential Information from the Company; or (e)
information developed by you without the use or reliance on any Company
Confidential Information or the use of any company equipment, tools or assets.




8.

Withholding




Anything to the contrary notwithstanding, all payments required to be made by
Company hereunder to you or your estate or beneficiaries, shall be subject to
the withholding of such amounts relating to taxes as Company may reasonably
determine, after consultation with you, Company should withhold pursuant to any
applicable law or regulation.  In lieu of withholding such amounts, in whole or
in part, Company may, in its sole discretion, accept other provisions for
payment of taxes and withholdings as required by law, provided it is satisfied
that all requirements of law affecting Company’s responsibilities to withhold
have been satisfied.




9.

Notices




Any notices, requests, demands or other communications provided for by this
Agreement shall be in writing and shall be sufficiently given when and if mailed
by registered or certified mail, return receipt requested, postage prepaid, or
sent by personal delivery to the party entitled thereto at the applicable
address stated above or at such changed address as the addressee may have given
by similar notice.




10.

Assignment




Except as herein expressly provided, your and Company’s respective rights and
obligations under this Agreement shall not be assigned by either party without
the written consent of the other party, provided that Company shall not be
required to obtain consent to assign this Agreement to any person, firm or
entity which acquires all or substantially all [i.e., more than fifty percent
(50%)] of the stock or assets of the Company, and you hereby consent to such
assignment.  This Agreement shall inure to the benefit of and be binding upon
you and Company, and Company’s permitted successors or assigns, including, in
the case of the Company, any other corporation or entity with which the Company
may be merged or otherwise combined or which may acquire the Company, its assets
in whole or in substantial part or the assets or business of the Company’s
program services, and, in your case, your estate or other legal representative.
 Nothing herein expressed or implied is intended to confer on any person other
than the parties hereto any rights, remedies, obligations or liabilities under
or by reason of this Agreement.




11.

Applicable Law




The Agreement shall be deemed a contract and employment agreement under, and for
all purposes shall be construed in accordance with the laws of the State of
California, without regard to the conflict of laws rules thereof.




12.

Amendment or Modification; Waiver




No provision of this Agreement may be amended or waived unless such amendment or
waiver is authorized by Company, agreed to in writing, and signed by you and by
an officer, other than you, of the Company thereunto duly authorized.  Except as
otherwise specifically provided in this Agreement, no waiver by either party
hereto of any breach by the other party hereto of any condition or provision in
this Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar provision or condition at the same time or at any prior or
subsequent time.




13.

Severability




In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions and
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.




If the foregoing is acceptable, please sign in the space provided below.




Thank you for your cooperation.




Very truly yours,




COLLEGE TONIGHT, INC.




/s/ Jason A. Schutzbank

/s/ Zachary Suchin




By:______________________

__________________________

JASON A. SCHUTZBANK

ZACHARY SUCHIN





A0042703.RTF6

College Tonight

ZSEmpK:2


